Citation Nr: 0327090	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-14 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to an initial rating higher than 40 percent 
for degenerative arthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from December 1953 to 
December 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied service connection for post-traumatic stress disorder 
(PTSD), granted service connection for degenerative arthritis 
of the lumbar spine with sciatica, and assigned an initial 
evaluation of 40 percent for degenerative arthritis of the 
lumbar spine with sciatica, effective in June 2001.  The 
veteran has appealed the denial of service connection for 
PTSD and the initial evaluation assigned for the back 
disability.  The veteran testified at a hearing at the RO in 
November 2002 in connection with his appeal.  He subsequently 
testified at a Travel Board hearing before the undersigned in 
April 2003.  


FINDINGS OF FACT

1.  Degenerative arthritis of the lumbar spine with sciatica 
is manifested by severe limitation of motion, pain that 
radiates into the lower extremities, weakness and diminished 
reflexes in the lower extremities, and absent ankle jerk in 
the right lower extremity.  

2.  The veteran does not have complete ankylosis of the 
entire spine as the result of degenerative arthritis of the 
lumbar spine with sciatica.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 60 percent for 
degenerative arthritis of the lumbar spine with sciatica are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Codes 5003, 5290, 5295 (2002); 
38 C.F.R. § 4.71a, Code 5263, 66 Fed. Reg. 45,620 (effective 
September 23, 2002); 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Codes 5235 
through 5243).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter - the VCAA.  

The following discussion of VA duties under the VCAA applies 
to the issue of entitlement to a higher initial rating for 
the service-connected low back disability only.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  However, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that Section 3A of 
the VCAA (setting forth expanded VA notification and duty to 
assist obligations) did not apply retroactively, and 
overruled Holliday and Karnas to the extent that they 
permitted retroactive application of the VCAA and conflicted 
with relevant decisions of the Supreme Court.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In the 
present case, it appears that although the veteran's claim 
for increase was filed before November 9, 2000, the VCAA is 
applicable because the claim remains in a pending status 
before the Board and is therefore not yet final.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case cite the applicable law 
and regulations and explain why the veteran's claim was 
denied.  The statement of the case sets forth the text of the 
VCAA regulations.  

In addition, the record shows that in July 2001 the RO sent 
the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter provided detailed information concerning the 
evidence needed to support the back claim.  The letter 
advised the veteran that private or VA medical records would 
be obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  
The letter explained that the RO would help him obtain 
material such as medical records, employment records, or 
records from Federal agencies if he gave enough information 
to enable VA to request them.  The forms required to 
authorize the release of private medical records to the VA 
were provided.  In the aggregate, the statement of the case, 
the supplemental statement of the case, and the RO letters 
are sufficient to put the veteran on notice of the 
requirements of the law, the evidence needed to support his 
claims, the information he must supply to permit VA 
assistance in developing his claims, and the evidence to be 
procured by the VA in furtherance of its duty to assist 
pursuant to the requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All referenced VA 
outpatient treatment records were requested.  To the extent 
that the Board can ascertain, there is no additional VA or 
private evidence that might be obtained to substantiate the 
veteran's claim.  The veteran underwent a VA examination in 
March 2002 to determine the nature and severity of his back 
disability.  The record identifies no additional private or 
VA records that remain to obtained for use in adjudicating 
the veteran's claim.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual Background  

Service medical records show that in September 1955 the 
veteran fell on concrete from about 6 feet and received an 
injury to his back for which he was hospitalized for about 
three weeks.  X-rays showed sacralization of the 5th lumbar 
vertebra on the left.  

In June 2001 the veteran filed his initial claim for VA 
disability compensation.  "Limited motion lumbar spine" was 
included among the disorders for which service connection was 
claimed.  In an accompanying statement, the veteran related 
that while on active duty he had slipped and fallen while 
climbing stairs and that the back injury had remained chronic 
since the injury.  

Copies of treatment records from the Presbyterian Hospital 
covering the period from September 1992 to July 2001 are of 
record.  The records contain a July 2001 entry noting a 
complaint of increased back pain.  

The veteran underwent a VA examination of the spine in March 
2002.  He complained of chronic pain and stiffness in the low 
back.  The pain occasionally radiated into the lateral aspect 
of the right leg and occurred on a daily basis.  It was not 
radiating at the time of the examination.  He used Tylenol 
for relief.  The veteran reported that he had had problems 
with his low back since the injury in service and had seen 
numerous medical practitioners as well as alternative 
practitioners.  He was currently being treated by the VA.  He 
related that because of his low back pain, he had a great 
deal of trouble sleeping and that pain frequently woke him up 
at night.  On examination there was no deformity of the 
lumbar spine.  There was no tenderness or evidence of spasm.  
The veteran appeared to be in very significant pain with 
moving around on the examination table, getting up and down, 
and moving from a supine to a prone position.  He complained 
of severe back pain and did appear to be in very significant 
discomfort.  The range of motion of the lumbar spine was from 
0 degrees of flexion to 78 degrees, with pain starting at 
78 degrees.  Extension was from 0 to 16 degrees with pain 
starting at 12 degrees.  Lateral bending to the left was form 
0 to 14 degrees, with pain at the end.  Lateral bending to 
the right was from 0 to 32 degrees, with pain starting at 18 
degrees.  Rotation to the left was from 0 to 18 degrees, with 
pain at the end.  Rotation to the right was from 0 to 16 
degrees with pain at the end.  Deep tendon reflexes were 
1 plus at the right knee, 2 plus at the left knee, absent at 
the right ankle, and 1 plus at the left ankle.  Straight leg 
raising caused significant low back pain bilaterally at 45 
degrees without radicular symptoms.  Neuromuscular 
examination of the lower extremities was otherwise intact.  
The diagnosis was post-traumatic degenerative arthritis of 
the lumbar spine with sciatica.  

VA outpatient treatment records are of record.  In March 2002 
the back was described as stiff when rising with a decreased 
range of motion on flexion.  On neurological evaluations 
strength was equal and sensation was intact to touch.  The 
left patellar reflex was depressed.  In May 2002 the veteran 
reported continuing back pain which limited activity.  He was 
using a cane for walking.  X-rays taken in May 2002 showed 
narrowing at L3 through L5 with scattered mild spondylosis 
deformans.  He stated that he had increased pain if he tried 
to stay active.  The veteran was given a period of physical 
therapy which included pool therapy and use of a TENS unit.  

At his April 2003 Travel Board hearing, the veteran stated 
that he suffers from back pain which was constant and had 
worsened.  He related that his doctor had told him that 
nothing more could be done for it.  He stated that he had 
used a cane consistently for 10 to 12 years.  He was unable 
to drive too far and avoided stairs.  

Submitted into the record at the hearing was a March 2003 
statement from P. M. L., M.D., who related that the veteran 
had chronic back pain.  The veteran did not complain of any 
definitive bowel or bladder deficits.  On examination he was 
in no acute distress.  The veteran had slight weakness of the 
lower extremities.  He had a slightly histrionic gait.  He 
was able to get up and down from a seated position somewhat 
slowly.  Straight leg raising was negative for sciatica-type 
symptoms.  There was tenderness in the low back.  There was 
no significant spasm or atrophy.  X-rays of the lumbar spine 
showed probable Grade 1, L3-L4 spondylolisthesis disc space 
narrowing.  The assessment was back pain, probable 
combination of degenerative change and previous injury.

Legal criteria 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition. A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2002); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, as in effect before September 23, 2002, a 40 
percent rating was provided for severe disability manifested 
by recurring attacks with intermittent relief.  A 60 percent 
rating was provided for intervertebral disc syndrome 
productive of pronounced disability, "with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  38 
C.F.R. § 4.71a, Code 5293.  

Under the current version of Diagnostic Code 5293, as in 
effect since September 23, 2002, ratings are based on 
incapacitating episodes or orthopedic and neurologic 
impairment.  To warrant the next higher rating of 60 percent 
rating under the new criteria, there must be intervertebral 
disc syndrome that results in incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  By "incapacitating episodes" is meant a period of 
acute signs and symptoms that require bed rest prescribed by 
a physician and treatment by a physician.  Separate 
evaluations may be for application with respect to chronic 
orthopedic and neurologic manifestations, meaning orthopedic 
and neurologic signs and symptoms that are present 
constantly, or nearly so.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).  

A 100 percent evaluation is assigned under Diagnostic Code 
5286 where there is complete bony fixation (ankylosis) of the 
spine at an unfavorable angle with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Code 5286 (2002).  

Legal analysis 

The present appeal for a higher initial rating for 
degenerative arthritis of the lumbar spine with sciatica is 
from an original service connection award, thereby 
potentially entitling the veteran to separate or "staged" 
ratings for individual time periods depending on the level of 
disability shown.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In the present case, the level of disability appears 
to have been relatively uniform throughout the period since 
the June 2001 effective date of the service connection award.  
Consequently, the assignment of separate staged ratings is 
not necessary.  

The medical record includes reports of X-rays showing 
structural changes of the veteran's spine consistent with 
degenerative joint disease, including disc space narrowing at 
L3- L4 and L4-L5.  The veteran complains of pain, weakness 
and fatigability of the back, especially after sitting for 
long periods, and has reported difficulty straightening his 
spine after bending.  Examinations have shown a substantial 
loss of motion in all directions.  The veteran has sciatic 
pain radiating into the lower extremities associated with the 
degenerative disease.  

The RO's  assignment of a 40 percent rating under the pre-
September 2002 version of Diagnostic Code 5293 pertaining to 
intervertebral disc syndrome reflects acknowledgement of the 
radiating nature of the veteran's pain and a conclusion that 
the veteran's symptoms result in severe disability.  The 
Board finds, however, that symptomatology consistent with the 
criteria for a 60 percent rating under that code is 
adequately documented in the record.  The veteran has severe 
and well-documented low back pain which has required therapy 
and the use of a TENS unit and a cane.  He has diminished 
reflexes and weakness in the lower extremities as well as an 
absent right ankle jerk.  Under the regulation, an absent 
ankle jerk is constitutes evidence of neurological deficit 
due to a diseased disc for the purpose of establishing a 60 
percent rating.  Furthermore, the effects of pain must be 
considered when a rating is assigned on the basis of 
limitation of motion.  38 C.F.R. § 4.40 (2002).  See Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  The VA General Counsel has held that 
Code 5293 involves loss of range of motion and that, pursuant 
to Johnson, impairment due to pain must be considered when a 
disability is rated under this code.  See VAOPGCPREC 36-97 
(December 12, 1997).  

Accordingly, with resolution of reasonable doubt in the 
veteran's favor and applicable of the provisions of 38 C.F.R. 
§ 4.7, the Board finds that the overall level of impairment 
associated with the service- connected back disability most 
nearly approximates the pre-September 2002 Code 5293 criteria 
for a 60 percent rating.  

By assigning a 60 percent initial evaluation for degenerative 
arthritis of the lumbosacral spine the Board is also denying 
an initial rating higher than 60 percent.  Code 5293 does not 
provide for a rating higher than 60 percent.  The only 
Diagnostic Code providing for a rating higher than 60 percent 
is Code 5286, which requires ankylosis of the entire spine at 
an unfavorable angle, a requirement that clearly is not met 
in this case.  

The Board notes that veteran is theoretically entitled to a 
review of his claim under the revised rating criteria that 
went into effect on September 26, 2003, which completely 
reformulates the criteria for rating disabilities of the 
spine.  See 68 Fed. Reg. 51454-51458 (August 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Codes 5235 through 5243).  The 
revisions include creation of a General Rating Formula for 
Diseases and Disabilities of the Spine but continue the 
September 23, 2002, revisions of Code 5293 that permit the 
assignment of ratings based on incapacitating episodes.  
Under the September 26, 2003, revisions, a rating higher than 
60 percent can be assigned only for ankylosis.  

The RO has not yet had an opportunity to review the claim 
under these criteria.  While ordinarily it would potentially 
be prejudicial to the veteran for the Board to proceed to 
issue any decision before the RO has initially considered the 
claim under the new regulation, under the circumstances of 
this case no prejudice will result to him case since it is 
neither shown nor contended that ankylosis is present.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, a 
remand for RO review under the new criteria is unnecessary 
since the revised provisions give rise to no potential for a 
further increase of the rating for the low back disability.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


ORDER

An initial rating of 60 percent for degenerative arthritis of 
the lumbar spine with sciatica is granted, subject to the 
criteria governing the payment of monetary awards.  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional RO actions is 
necessary before the issue of entitlement to service 
connection for PTSD may be reviewed by the Board.  

The Board has determined that additional evidentiary 
development is required with respect to the issue of service 
connection for PTSD.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Therefore, the 
Board must remand the claim to the RO so that the requisite 
development can be completed.  

In order for service connection for PTSD to be granted, the 
record must show:  
(1) A current medical diagnosis of PTSD, (2) medical evidence 
of a causal nexus between currently-diagnosed PTSD and the 
claimed in-service stressor, and (3) credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2002).  

The veteran contends that the PTSD stressors upon which he 
bases his service connection claim include incidents that 
occurred in Korea after the 1953 ceasefire that formally 
ended the Korean War hostilities.  He claims that his unit 
was subjected to continuing harassment fire and that attacks 
were made on an ammunition dump.  

The RO attempted to research the stressor events claimed by 
the veteran through an inquiry with the Personnel Management 
Support Branch of the United States Marine Corps (MMSB), 
which reported in August 2002 that the various stressors 
claimed by the veteran could not be verified through unit 
histories.  However, the search pertained primarily to other 
claimed stressor events; neither the request nor the ensuing 
report addressed the contentions involving enemy attacks or 
harassment fire after the ceasefire.  That information is 
relevant to consideration of the claim under Suozzi v. Brown, 
10 Vet. App. 307 (1997) and Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (holding, generally, presence in the area of 
documented enemy attacks may be accepted as corroboration of 
a claimed PTSD stressor).  Consequently, the veteran should 
be given another opportunity to provide specific information 
concerning the particulars of these events, especially dates 
and times, and the RO should then make a followup inquiry to 
the MMSB so that an attempt to obtain clarifying 
documentation concerning these events can be made.  

In addition, an effort should be made to follow up on a 
suggestion by the MMSB suggested that further stressor 
research be conducted through a request to the Marine Corps 
Historical Center, History and Museums Division.  An attempt 
for verification of all stressor events through "command 
chronologies" should be directed to this facility, with 
complete supporting documentation.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  A further request should be made to 
the MMSB to obtain documentation to 
clarify, through unit histories or other 
sources, whether the veteran was 
subjected to small or large arms fire 
following the 1953 ceasefire.  The 
request should include all available 
supporting documentation.  

2.  A copy of the foregoing request 
should also be directed to the Marine 
Corps Historical Center, History and 
Museums Division, Building 58, Washington 
Navy Yard, Washington, D.C. 20374-0580 
which should be asked to provide 
"command chronologies" for CoA 1st BN 5th 
Marines for the June 1954-February 1955 
period.  

3.  Any other development and 
notification actions (including medical 
examinations/opinions) required to 
satisfy the VCAA should be undertaken 
with respect to the remanded issue.  

4.  The remanded issue should then be 
readjudicated.  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be allowed a reasonable period of 
time for reply.  

Thereafter, the remanded issue should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information and 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



